Mr. Justice Clayton
delivered the opinion of the court.
This is an appeal from an order of the probate court of Claiborne county, setting apart an allowance for a year’s provision for the widow of R. Robinson.
Two objections are made to the order by the executor. First, *320that the provision of the statute does not extend to the widows of persons who have left wills, but ought to be confined to the estates of intestates. Next, that in any event, the allowance is excessive:
The statute in terms extends to “ the widow of any deceased person,” (Hutch. Code, 680,) and gives her a right to one year’s provision for herself and children, “ out of the effects of such deceased person.” We cannot limit its operation to cases of intestacy.
In this instance, the allowance to the widow is large certainly, more than as commissioners we shoiild probably allow, under the circumstances disclosed by the proof. But we do not think the excess is so great as to require this court to interfere for its correction, especially when there have already been two reports from commissioners, and the probate court allowed the smallest sum.
Order affirmed.